Citation Nr: 9918733	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  95-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for degenerative joint 
disease (DJD) of the cervical spine.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for spinal meningitis.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin condition, 
including as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
August 1994 and April 1999, the RO determined that new and 
material evidence had not been submitted to reopen these 
claims.  In view of the issuance of a Statement of the case 
(SOC) in June 1995 and receipt of the substantive appeal in 
August 1995, the RO decision in August 1994 is viewed as the 
last final disallowance of the issues on appeal.  

The Board notes that the Unites States Court of Appeals for 
the Federal Circuit has held that the United States court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1Vet. 
App. 171 (1991).  Hodge v. West, 155 F.3d 1356, 1363-64 (Fed. 
Cir. 1998).  In Colvin, the Court adopted the following test 
with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of 
a previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 33.156(a) (1998).  

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent that the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
DJD of the cervical spine by the RO in April 1977 on the 
basis that this disorder was not incurred in service; the 
veteran was informed of the denial of the claim and of his 
appellate rights.  The decision subsequently became final 
upon expiration of the appeal period.  

2.  The RO determined that new and material evidence had not 
been submitted to reopen this claim upon rating decision in 
August 1994 and April 1999.  

3.  The evidence obtained since the August 1994 denial does 
not bear directly and substantially upon the subject matter 
now under consideration (i.e., whether the veteran's 
currently diagnosed DJD of the cervical spine is of service 
origin), and is not so significant that it must be considered 
to fairly decide the merits of the claim.  

4.  The veteran was previously denied service connection for 
spinal meningitis by the RO in April 1977 on the basis that 
this disorder was not demonstrated during service or 
thereafter; the veteran was informed of the denial of the 
claim and of his appellate rights.  The decision subsequently 
became final upon expiration of the appeal period.  

5.  The RO determined that new and material evidence had not 
been submitted to reopen this claim upon rating decisions in 
August 1994 and April 1999.  

6.  The evidence obtained since the August 1994 denial does 
not bear directly and substantially upon the subject matter 
now under consideration (i.e., whether the veteran has spinal 
meningitis of service origin), and is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  

7.  The veteran was previously denied service connection for 
a skin disorder, including as a result of exposure to Agent 
Orange by the RO in May 1981 on the basis that there was no 
evidence of a current disability arising from inservice 
treatment for an episode of pyoderma or inservice exposure to 
Agent Orange; the veteran was informed of the denial of the 
claim and of his appellate rights.  The decision subsequently 
became final upon expiration of the appeal period.  

8.  The RO determined that new and material evidence had not 
been submitted to reopen this claim upon rating decisions in 
August 1994 and April 1999.  

9.  The evidence obtained since the August 1994 denial does 
not bear directly and substantially upon the subject matter 
now under consideration (i.e., whether the veteran has a skin 
disorder, including as a result of Agent Orange exposure), 
and is not so significant that it must be considered to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence received in support of the claim for service 
connection for DJD of the cervical spine is not new and 
material, and the claim has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(1998).  

2.  Evidence received in support of the claim for service 
connection for spinal meningitis is not new and material, and 
the claim has not been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).  

3.  Evidence received in support of the claim for service 
connection for a skin disorder, including as a result of 
exposure to Agent Orange is not new and material, and the 
claim has not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he has DJD of the cervical spine, 
spinal meningitis, and a skin disorder of service origin.  
The service medical records reveal that the veteran was 
hospitalized from May 2, 1964, to May 4, 1964, with 
complaints of headaches, a stiff neck, and a sore throat.  
The diagnosis was acute pharyngitis.  Penicillin was 
prescribed for treatment of this condition.  The veteran was 
returned to duty on May 4, 1964.  Additional service records 
are negative for diagnoses of DJD of the cervical spine or 
spinal meningitis.  The service medical records do reflect 
that the veteran was treated on occasion for boils.  In 
September 1966, he was seen and evaluated for erythematous 
lesions on the left neck and anterior chest.  He was treated 
with warm Epsom salt soaks and ointment with gradual 
improvement of lesions.  The diagnosis was pyoderma of the 
neck, chest, and arms.  

Post service records include a VA hospitalization report from 
January 1977 which reflects that the veteran was hospitalized 
following a myelogram which revealed a herniated nucleus 
pulposus (HNP) at C5-6 on the left side with residuals of 
cervical pain and involvement of the left suprascapular area 
of the left shoulder and dorsum of the left arm since 
September 1975.  No diagnosis of spinal meningitis was noted.  

The RO denied entitlement to service connection for DJD of 
the cervical spine and for spinal meningitis in April 1977 on 
the basis that it was not shown that current cervical spine 
disorder was of service origin and because the evidence of 
record did not include a diagnosis of spinal meningitis 
during service or thereafter.  

Subsequently submitted VA records from 1978 and 1979 include 
a VA skin examination from September 1979.  At the September 
1979 examination, the examiner noted that the veteran had 
been seen in the dermatology clinic on several occasions 
starting in December 1978, where the condition was described 
as being a neurodermatitis with some secondary excoriations.  
Biopsy was done at the time which showed a mild perivascular 
dermatitis which was non-specific.  He was treated with 
medication because it was felt that there was some dryness of 
the skin.  He returned for a follow-up in two weeks, and it 
was made clear that he was to return, but there is no record 
of additional follow-up.  On current examination, there were 
a number of excoriations without primary lesions.  There was 
approximately four on the left arm and "four, five, six" on 
the right, measuring 2-3 cm across.  There were some 
hypopigmented scars also present.  The diagnosis was mild 
excoriated dermatitis, etiology unknown.  

The examiner added that he had reviewed the veteran's medical 
records and that there was an episode of pyoderma in 1976.  
It was noted, however, that current skin symptoms did not 
seem to be the same process as seen at this examination.  

In October 1979, the RO denied service connection for a skin 
condition on the basis that current skin problems were not 
related to any inservice skin condition.  

Subsequently submitted VA outpatient treatment records from 
1978 and 1979 reveal that the veteran was seen for xerosis.  
In May 1981, the RO denied service connection for a skin 
disorder, including as a result of Agent Orange exposure on 
the basis that current skin problems were not related any 
inservice skin condition and because this skin disorder was 
not one attributable to Agent Orange exposure.  

VA records from 1986 and 1987 essentially pertain to 
treatment for a psychiatric disorder.  

The veteran attempted to reopen the claims on appeal with the 
submission of a statement received in August 1993.  
Additional evidence received includes a VA tissue examination 
report from 1978 in which it was noted that the veteran had a 
history of xerosis.  A biopsy of skin from the right forearm 
revealed mild, chronic perivasculitis.  A private physician's 
January 1981 report notes that the veteran was diagnosed with 
xeroderma (xerosis), of undetermined etiology.  The veteran 
gave a history of exposure to exfoliants during service and 
possible exposure to toxic chemicals was also noted.  

A private magnetic resonance imaging (MRI) scan of the 
cervical spine in February 1992 was interrupted as showing 
degenerative spurs at C4-5 without evidence of disc 
herniation and abnormal disc space at C5-C6, "the reason for 
which is not apparent."  

Additional private records from 1994 reflect treatment for 
cervical laminectomy and DJD of the cervical spine.  

In a June 1994 statement, the veteran's sister stated that 
after his return from service, the veteran had numerous 
problems to include severe itching and a pinching sensation 
in the neck for which he ultimately had to have surgery with 
possible additional surgery in the future.  

VA records from 1997 and 1998 show treatment for various 
complaints, to include back and neck pain.  He requested 
medication refills in January 1998.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  If arthritis is manifest to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii); 38 U.S.C.A. § 1116.

Pursuant to 38 C.F.R. § 3.309(e), implementing 38 U.S.C.A. 
§ 1116, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; multiple myeloma, respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e), as amended by 61 Fed. Reg. 
57, 589 (1996).

In this case, the initial denial of service connection for 
DJD of the cervical spine and spinal meningitis was upon 
rating determination in April 1977.  The initial denial of 
service connection for a skin disorder was in October 1979.  
In May 1981, service connection for a skin disorder on a 
direct basis and as a result of Agent Orange exposure was 
denied.  The April 1977 and May 1981 decisions were not 
appealed, and finality has attached as to these claims.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which ahs been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim"  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  

"New and material evidence" is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a claim.  3.156(a) 
(1998).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winter v. West, 12 Vet. App. 203, 1999) explaining 
the holding in Elkins v. West, 12 Vet. App. 209 (1999)).  
First, the Board must determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-56 
(1991).  

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim for Service Connection for DJD of the 
Cervical Spine

Under the law, it is the obligation of the appellant to 
present: competent evidence of the existence of a current 
disability and of a nexus between current disability and 
service.  Watson v. Brown, 4 Vet. App. 309 (1993).  In this 
case, the appellant believes that current cervical spine 
symptoms, to include DJD, are related to military service.  
While the record as it now stands contains competent evidence 
of this cervical spine disability, there is no medical 
evidence linking this disorder to service.  The Board points 
out that as a lay party, the claimant does not possess the 
medical expertise to provide either a medical diagnosis or a 
medical opinion as to a causal relationship between current 
disability and service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Since the 1994 decision, the veteran has submitted no medical 
evidence which would support the conclusion that there is an 
association between current cervical laminectomy and DJD and 
any incident of service.  In the 1977 decision, the RO 
concluded that based on the medical evidence of record, the 
post service cervical spine disorder was not related to 
service.  This conclusion was supported by the medical 
evidence of record that failed to reflect a chronic cervical 
spine disorder until 1977, approximately 10 years after 
service separation.  In 1994, it was determined that new and 
material evidence had not been submitted as the records 
submitted did not show the onset of the neck disability 
during service.  

Evidence obtained since the 1994 decision also fails to 
associate the veteran's current cervical spine disability to 
any incident of service.  Simply stated, the veteran still 
has provided no competent medical evidence to link a post 
service disability to his period of active service.  The 
additional evidence submitted shows that the veteran has 
cervical spine problems for which he often receives 
treatment.  This is a point that was clear at the time of the 
prior denial of the claim.  

The evidence added to the record since August 1994 includes 
post service medical records that were not previously 
associated with the claims file.  The evidence, which is not 
duplicative, is "new" because those records were not 
considered in the prior decision; however, they are not 
"material" because they do not provide medical evidence 
that tends to prove the link between service and current 
disability.  Therefore, the Board finds that the evidence 
submitted is not "new and material" and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim for Service Connection for Spinal Meningitis

Evidence of record at the time of the August 1994 denial of 
service connection for spinal meningitis included service and 
post service VA records.  While the post service VA records 
include a diagnosis of a cervical spine disorder, no spinal 
meningitis was diagnosed.  The RO denied the veteran's claim 
for spinal meningitis stating that this disorder had not been 
demonstrated.  

Evidence received since the 1994 decision consists of VA 
treatment records.  Essentially, these records reflect 
treatment for various disorder, but they do include reports 
of back pain.  At no time, however, was a diagnosis of spinal 
meningitis recorded.  

It is the Board's conclusion that the evidence added to the 
record since the 1994 determination is not "new and 
material" and the claim is not reopened.  There continues to 
be no medical diagnosis of spinal meningitis, nor does the 
evidence indicate that this diagnosis was ever of record.  
The Board notes that the lay statement attesting to the fact 
that the veteran has a severe back problem was considered at 
the time of the 1994 denial.  Clearly, as the evidence 
submitted since the 1994 denial is also negative for 
objective clinical evidence that this back disorder existed 
in service or has been shown post service, it may be said 
that there is no competent medical documentation that this 
disorder exists.

The record reflects that the veteran has been treated for low 
back complaints and that he and others report post service 
back difficulties.  The Board has also considered the 
assertions that this disability is of service origin.  While 
they are competent to report manifestations of a disorder 
perceptible to a lay party, such as pain, they are not 
competent to link those manifestations to service on medical 
causation or etiology.  Espiritu, supra. 

The evidence added to the record since the 1994 denial 
includes post service medical records that were not 
previously associated with the claims file.  The evidence, 
which is not duplicative, is "new" because those records 
were not considered in the prior decision; however, they are 
not "material" because they do not provide medical evidence 
that spinal meningitis even exists.  Therefore, the Board 
finds that the evidence submitted is not "new and material" 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim for Service Connection for a Skin Disorder, 
Including as a Result of Exposure to Agent Orange

Since the May 1981 denial of service connection for a skin 
disorder, including as a result of Agent Orange exposure, and 
the August 1994 determination that no "new and material" 
evidence as to this issue had been submitted, the veteran 
still has not submitted medical evidence which would support 
the conclusion that there is an association between post 
service diagnoses of excoriated dermatitis or xerosis.  The 
RO denied the claim in 1981 noting that there was no showing 
that any current skin disorder had its onset in, or was 
aggravated by, service.  It was also not shown that the 
disorder was due to exposure to Agent Orange.  

Subsequent to the 1981 decision, evidence added to the record 
included private and VA records.  In August 1994, it was 
determined that no "new and material" evidence as to this 
claim had been submitted in that a chronic skin disorder was 
not demonstrated during service and that the post service 
skin disability was not one that was attributable to exposure 
to Agent Orange.  It was specifically noted by the RO that 
the private physician's 1981 statement was not new and 
material evidence in that it neither showed incurrence of a 
chronic skin condition in service, nor that the veteran had a 
condition shown to result from Agent Orange exposure.  

Records submitted after 1994 include VA treatment records 
which continue to fail to show a nexus to service between any 
post service skin disorder and active service.  The veteran 
still has not produced a medical statement to show that any 
skin disorder he now has is causally related to the 
conditions that were shown in service or is due to exposure 
to Agent Orange.  Additionally, the law and regulations 
pertaining to Agent Orange exposure do not provide for a 
presumption of service connection for any skin disorder 
diagnosed during service or post service.  See 38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. § 3.307(a)(6), 3.309(e) (1998).  

The evidence added to the record since the 1994 denial 
includes post service medical records that were not 
previously associated with the claims file.  The evidence, 
which is not duplicative, is "new" because those records 
were not considered in the prior decision; however, they are 
not "material" because they do not provide medical evidence 
that tends to prove the link between service and current 
disability.  Therefore, the Board finds that the evidence 
submitted is not "new and material" and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  


ORDER

New and material evidence not having been submitted to reopen 
the service connection claim for service connection for DJD 
of the cervical spine, the claim is not reopened and the 
appeal is denied.  

New and material evidence not having been submitted to reopen 
the service connection claim for spinal meningitis, the claim 
is not reopened and the appeal is denied.  

New and material evidence not having been submitted to reopen 
the service connection claim for a skin disorder, including 
as a result of Agent Orange exposure, the claim is not 
reopened and the appeal is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

